Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23  recites “a processor” followed by a “,” in line 3. The “,” needs to be replaced by a “;”. Appropriate correction is required.
Claim 23 also recites “memory coupled with …” in line 4. An “a” needs to be inserted prior to “memory”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation “adjusting an intensity or frequency of feedback indicating the signal blockage, wherein the intensity of the feedback is based at least in part on a severity of the detected signal blockage” in lines 3-5. Claim 17 is dependent on Claim 1. Claim 1 recites the step of “signaling an indication with the detected signal blockage…” but does not mention intensity of the feedback is based at least in part on a severity of the detected signal blockage” clause only limits the “intensity” of the feedback so it would not limit the claim if the “adjusting frequency” was met.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for detecting…” and “means for signaling …” in Claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 17, 20-21, 23, 25 and 29-30 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable over U.S. PG Pub. No. 2009/0096683 by Rosenblatt et al.
As to Claim 1, Rosenblatt teaches a method for wireless communication at a user equipment (UE) [Device 10, see Fig. 1], comprising: 
detecting a signal blockage [Monitoring antennas of the device 10 by the monitoring circuitry 60, see Para 72 and Para 78 AND Antennas being partially or completely blocked, see Para 70] affecting one or more antennas [Multiple Antennas of device 10, see Para 64] of the UE [Device 10, see Fig. 1], the signal blockage associated with a position of a body [User’s body part] relative to the one or more antennas [Potential for one or more of the antennas to become partially or completely blocked, wherein incoming and outgoing radio-frequency communications are disrupted because the user's hand or other body part or other items are placed in close proximity to the antenna, see Para 70]; and
signaling an indication [Warning the user of the device, see Para 73] associated with the detected signal blockage [Antenna blockage, see Para 71] based at least in part on the detected signal blockage [Warning the user of the device that one or more antennas in the device are not operating properly, see Para 73].
Claim 3, Rosenblatt teaches the method of claim 1, wherein signaling the indication comprises:
signaling, to a user, the indication via an interface of the UE [Input-output device 38, see Para 43 of Rosenblatt]; and 
generating haptic feedback indicating the detected signal blockage [Vibrating element], visual feedback indicating the detected signal blockage [Visual alert], thermal feedback indicating the detected signal blockage, audio feedback indicating the detected signal blockage [Audio alert], or any combination thereof [see Para 73 and Para 93 of Rosenblatt].
As to Claim 4, Rosenblatt teaches the method of claim 3, 
wherein the visual feedback comprises an on-screen indication, an indication on a structure of the UE, an indication on an edge of the UE, an indication via visible light, an indication via invisible light, or a combination thereof [Lighting an indicator, by displaying a textual or symbolic warning message for the user, see Para 73 and Para 93 of Rosenblatt].
As to Claim 17, Rosenblatt teaches the method of claim 1, wherein signaling the indication associated with the detected signal blockage comprises:
adjusting an intensity or frequency of feedback indicating the signal blockage [Bars, lines or numbers are used for indicator 96 to represent the signal strength, see Para 92 of Rosenblatt], 
wherein the intensity of the feedback is based at least in part on a severity of the detected signal blockage [The link strength is shown to represent the status of the current communication link, hence indicating the severity of the detected signal blockage, see Para 92 of Rosenblatt].
As to Claim 20, Rosenblatt teaches the method of claim 1, 

As to Claim 21, Rosenblatt teaches the method of claim 1, 
wherein the indication associated with the detected signal blockage comprises an indication to change the position of the body [The device displays “Antenna blocked.” and “Please change your hand position”, see Fig. 14 of Rosenblatt].
As to Claim 23, Rosenblatt teaches an apparatus for wireless communication at a user equipment (UE) [Device 10, see Fig. 1], comprising: 
a processor [Processing circuitry 36, see Fig. 2], memory [Storage 34, see Fig. 2] coupled with the processor; and
instructions [software, see Para 42] stored in the memory and executable by the processor to cause the apparatus [Processing circuitry 36 and storage 34 are used to run software on device 10, see Para 42] to: 
detect a signal blockage [Monitoring antennas of the device 10 by the monitoring circuitry 60, see Para 72 and Para 78 AND Antennas being partially or completely blocked, see Para 70] affecting one or more antennas [Multiple Antennas of device 10, see Para 64] of the UE [Device 10, see Fig. 1], the signal blockage associated with a position of a body [User’s body part] relative to the one or more antennas [Potential for one or more of the antennas to become partially or completely blocked, wherein incoming and outgoing radio-frequency communications are 
signal an indication [Warning the user of the device, see Para 73] associated with the detected signal blockage [Antenna blockage, see Para 71] based at least in part on the detected signal blockage [Warning the user of the device that one or more antennas in the device are not operating properly, see Para 73].
As to Claim 25, Rosenblatt teaches the apparatus of claim 23, wherein the instructions to signal the indication are executable by the processor to cause the apparatus to: 
signal, to a user, the indication via an interface of the UE [Input-output device 38, see Para 43 of Rosenblatt]; and
generate haptic feedback indicating the detected signal blockage [Vibrating element], visual feedback indicating the detected signal blockage [Visual alert], thermal feedback indicating the detected signal blockage, audio feedback indicating the detected signal blockage [Audio alert], or any combination thereof [see Para 73 and Para 93 of Rosenblatt].
As to Claim 29, Rosenblatt teaches an apparatus for wireless communication at a user equipment (UE), comprising: 
means [Monitoring circuitry 60, see Para 72 and Para 78] for detecting a signal blockage [Monitoring antennas of the device 10 by the monitoring circuitry 60, see Para 72 and Para 78 AND Antennas being partially or completely blocked, see Para 70] affecting one or more antennas [Multiple Antennas of device 10, see Para 64] of the UE [Device 10, see Fig. 1], the signal blockage associated with a position of a body [User’s body part] relative to the one or more antennas [Potential for one or more of the antennas to become partially or completely blocked, wherein 
means [Input-output device 38, see Para 43] for signaling an indication [Warning the user of the device, see Para 73] associated with the detected signal blockage [Antenna blockage, see Para 71] based at least in part on the detected signal blockage [Warning the user of the device that one or more antennas in the device are not operating properly, see Para 73].
As to Claim 30, Rosenblatt teaches a non-transitory computer-readable medium [Storage 34, see Fig. 2] storing code for wireless communication at a user equipment (UE) [Device 10, see Fig. 1], the code comprising instructions executable by a processor [Processing circuitry 36, see Fig. 2] to: 
detect a signal blockage [Monitoring antennas of the device 10 by the monitoring circuitry 60, see Para 72 and Para 78 AND Antennas being partially or completely blocked, see Para 70] affecting one or more antennas [Multiple Antennas of device 10, see Para 64] of the UE [Device 10, see Fig. 1], the signal blockage associated with a position of a body [User’s body part] relative to the one or more antennas [Potential for one or more of the antennas to become partially or completely blocked, wherein incoming and outgoing radio-frequency communications are disrupted because the user's hand or other body part or other items are placed in close proximity to the antenna, see Para 70]; and 
signal an indication [Warning the user of the device, see Para 73] associated with the detected signal blockage [Antenna blockage, see Para 71] based at least in part on the detected signal blockage [Warning the user of the device that one or more antennas in the device are not operating properly, see Para 73].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2009/0096683 by Rosenblatt et al. in view of U.S. PG Pub. No. 2017/0005707 by Islam et al.
As to Claim 2, Rosenblatt teaches the method of claim 1, wherein signaling the indication comprises: signaling an indication [Warning the user of the device, see Para 73], however, 
Rosenblatt does not explicitly teach signaling an indication of a location of at least one antenna of the one or more antennas affected by the signal blockage.
In analogous art, Islam provides for a method for signaling an indication of a location of at least one antenna of the one or more antennas affected by the signal blockage [The particular antenna elements, hence the locations, indicated by the sensor input as blocked, see Para 30 of Islam].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the signaling step of Rosenblatt to indicate a location of at least one antenna of the one or more antennas affected by the signal blockage, as taught by Islam, in order to 
As to Claim 5, Rosenblatt teaches the method of claim 1, however, 
Rosenblatt does not explicitly teach the method further comprising ranking the one or more antennas of the UE, wherein the indication associated with the detected signal blockage is based at least in part on the ranking.
In analogous art, Islam provides for a method for ranking the one or more antennas of the UE [Labeling antennas active or passive based on blockage, hence ranking the antennas based on being blocked by the hand or not, see Fig. 5 and Para 42-43 of Islam], wherein the indication associated with the detected signal blockage is based at least in part on the ranking [Displaying antennas that are blocked and not blocked and making them active or not active, see Fig. 5 and Para 42-43 of Islam].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Rosenblatt to include ranking the one or more antennas of the UE, wherein the indication associated with the detected signal blockage is based at least in part on the ranking, as taught by Islam, in order to improve the quality of communication between wireless communication devices by enhancing the gain of the antenna arrays [see Para 3-4 of Islam].
As to Claim 22, Rosenblatt teaches the method of claim 1, however,
Rosenblatt does not explicitly teach that each antenna of the one or more antennas is part of one or more antenna arrays configured for millimeter wave communications.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Rosenblatt such that each antenna of the one or more antennas is part of one or more antenna arrays configured for millimeter wave communications, as taught by Islam, in order to improve the quality of communication between wireless communication devices by enhancing the gain of the antenna arrays [see Para 3-4 of Islam].
As to Claim 24, Rosenblatt teaches the apparatus of claim 23, wherein the instructions to signal the indication are executable by the processor to cause the apparatus to: signal an indication [Warning the user of the device, see Para 73], however,
Rosenblatt does not explicitly teach signaling an indication of a location of at least one antenna of the one or more antennas affected by the signal blockage.
In analogous art, Islam provides for a method for signaling an indication of a location of at least one antenna of the one or more antennas affected by the signal blockage [The particular antenna elements, hence the locations, indicated by the sensor input as blocked, see Para 30 of Islam].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the signaling step of Rosenblatt to indicate a location of at least one antenna of the one or more antennas affected by the signal blockage, as taught by Islam, in order to 
As to Claim 26, Rosenblatt teaches the apparatus of claim 23, wherein the instructions are further executable by the processor, however, 
Rosenblatt does not explicitly teach ranking the one or more antennas of the UE, wherein the indication associated with the detected signal blockage is based at least in part on the ranking.
In analogous art, Islam provides for ranking the one or more antennas of the UE [Labeling antennas active or passive based on blockage, hence ranking the antennas based on being blocked by the hand or not, see Fig. 5 and Para 42-43 of Islam], wherein the indication associated with the detected signal blockage is based at least in part on the ranking [Displaying antennas that are blocked and not blocked and making them active or not active, see Fig. 5 and Para 42-43 of Islam].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Rosenblatt to include ranking the one or more antennas of the UE, wherein the indication associated with the detected signal blockage is based at least in part on the ranking, as taught by Islam, in order to improve the quality of communication between wireless communication devices by enhancing the gain of the antenna arrays [see Para 3-4 of Islam].

Claims 6, 9, 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2009/0096683 by Rosenblatt et al. in view of U.S. PG Pub. No. 2021/0044927 by Jia et al.
As to Claim 6, Rosenblatt teaches the method of claim 1, however, 
Rosenblatt does not explicitly teach the method further comprising identifying a usage amount for each antenna of the one or more antennas, wherein signaling the indication associated with the detected signal blockage is based at least in part on the determined usage amount for each antenna and a signal blockage at each antenna.
In analogous art, Jia provides for a method for identifying a usage amount for each antenna of the one or more antennas [Obtaining usage information for the device (e.g., voice, video, web, instant), see Para 57 of Jia], wherein signaling the indication associated with the detected signal blockage is based at least in part on the determined usage amount for each antenna and a signal blockage at each antenna [Sending an alert through the user interface based on the obtained usage information for the device (e.g., voice, video, web, instant), see Para 57 of Jia].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Rosenblatt to include identifying a usage amount for each antenna of the one or more antennas, wherein signaling the indication associated with the detected signal blockage is based at least in part on the determined usage amount for each antenna and a signal blockage at each antenna, as taught by Jia, in order to improve wireless communication performance through improving the mobile device antenna selection and configuration [see Para 2-3 of Jia].
Claim 9, the combination of Rosenblatt and Jia teaches the method of claim 6, wherein the usage amount is based at least in part on uplink communications, downlink communications or a combination thereof [Sending an alert through the user interface based on the obtained usage information for the device (e.g., voice, video, web, instant), hence based on uplink or downlink communications, see Para 57 of Jia].
As to Claim 10, Rosenblatt teaches the method of claim 1, however,
Rosenblatt does not explicitly teach that signaling the indication associated with the detected signal blockage is based at least in part on determined sensor information comprising a location of the UE, an orientation of the UE, or a combination thereof.
In analogous art, Jia provides for a method wherein signaling the indication associated with the detected signal blockage is based at least in part on determined sensor information comprising a location of the UE, an orientation of the UE, or a combination thereof [Sending an alert through the user interface based on the obtained location information ( e.g., GPS) or orientation information, see Para 57 of Jia].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the signaling step of the method of Rosenblatt such that signaling the indication associated with the detected signal blockage is based at least in part on determined sensor information comprising a location of the UE, an orientation of the UE, or a combination thereof, as taught by Jia, in order to improve wireless communication performance through improving the mobile device antenna selection and configuration [see Para 2-3 of Jia].
As to Claim 27, Rosenblatt teaches the apparatus of claim 23, wherein the instructions are further executable by the processor, however,

In analogous art, Jia provides for identifying a usage amount for each antenna of the one or more antennas [Obtaining usage information for the device (e.g., voice, video, web, instant), see Para 57 of Jia], wherein signaling the indication associated with the detected signal blockage is based at least in part on the determined usage amount for each antenna and a signal blockage at each antenna [Sending an alert through the user interface based on the obtained usage information for the device (e.g., voice, video, web, instant), see Para 57 of Jia].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of Rosenblatt to identify a usage amount for each antenna of the one or more antennas, wherein signaling the indication associated with the detected signal blockage is based at least in part on the determined usage amount for each antenna and a signal blockage at each antenna, as taught by Jia, in order to improve wireless communication performance through improving the mobile device antenna selection and configuration [see Para 2-3 of Jia].

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2009/0096683 by Rosenblatt et al. in view of U.S. PG Pub. No. 2019/0124645 by Huang et al.
As to Claim 11, Rosenblatt teaches the method of claim 1, wherein signaling the indication associated with the detected signal blockage is based at least in part on the link budget satisfying 
Rosenblatt does not explicitly teach the method further comprising identifying a link budget for the one or more antennas.
In analogous art, Huang provides for a method for identifying a link budget for the one or more antennas [A link budget is identified based on the headroom power, see Para 81 of Huang].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Rosenblatt to include identifying a link budget for the one or more antennas, as taught by Huang, in order to improve multiple access technologies in wireless communication systems [see Para 5 of Huang].
As to Claim 12, the combination of Rosenblatt and Huang teaches the method of claim 11, wherein the link budget for the one or more antennas is based at least in part on a reference signal received power (RSRP), a reference signal received quality (RSRQ), one or more neighboring cells, a modulation and coding scheme, a power headroom, uplink transmissions, downlink transmissions, or a combination thereof [The link budget is based on the headroom power, see Para 81 of Huang].

Claims 7, 8 and 28  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2009/0096683 by Rosenblatt et al. in view of U.S. PG Pub. No. 2021/0044927 by Jia et al. and further view of U.S. PG Pub. No. 2019/0288755 by Li.
Claim 7, the combination of Rosenblatt and Jia teaches the method of claim 6, however,
The combination of Rosenblatt and Jia does not explicitly teach that identifying the usage amount for each antenna of the one or more antennas comprises: calculating a respective percentage of time that each antenna of the one or more antennas is used, wherein signaling the indication associated with the detected signal blockage is based at least in part on a percentage of time for at least one antenna of the one or more antennas satisfying a threshold.
In analogous art, Li provides for identifying the usage amount for each antenna of the one or more antennas comprises: calculating a respective percentage of time that each antenna of the one or more antennas is used [The start time for a usage is obtained based on the time point it starts to run, see Para 181-183 of Li], wherein signaling the indication associated with the detected signal blockage is based at least in part on a percentage of time for at least one antenna of the one or more antennas satisfying a threshold [The priority order is determined according to the order of the start time, see Para 181-183 of Li].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Rosenblatt to include identifying the usage amount for each antenna of the one or more antennas comprises: calculating a respective percentage of time that each antenna of the one or more antennas is used, wherein signaling the indication associated with the detected signal blockage is based at least in part on a percentage of time for at least one antenna of the one or more antennas satisfying a threshold, as taught by Li, in order to improve antenna performance in wireless communication devices by an adaptive antenna switching system [see Para 2-4 of Li].
Claim 8, the combination of Rosenblatt and Jia teaches the method of claim 6, however,
The combination of Rosenblatt and Jia does not explicitly teach that identifying the usage amount for each antenna of the one or more antennas comprises: calculating a respective fraction of time that each antenna of the one or more antennas is used relative to another antenna of the one or more antennas, wherein signaling the indication associated with the detected signal blockage is based at least in part on the respective fraction of time for at least one antenna of the one or more antennas satisfying a threshold.
In analogous art, Li provides for identifying the usage amount for each antenna of the one or more antennas comprises: calculating a respective fraction of time that each antenna of the one or more antennas is used relative to another antenna of the one or more antennas [The start time for a usage is obtained based on the time point it starts to run, see Para 181-183 of Li], wherein signaling the indication associated with the detected signal blockage is based at least in part on the respective fraction of time for at least one antenna of the one or more antennas satisfying a threshold [The priority order is determined according to the order of the start time, see Para 181-183 of Li].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Rosenblatt to include identifying the usage amount for each antenna of the one or more antennas comprises: calculating a respective fraction of time that each antenna of the one or more antennas is used relative to another antenna of the one or more antennas, wherein signaling the indication associated with the detected signal blockage is based at least in part on the respective fraction of time for at least one antenna of the one or more 
As to Claim 28, the combination of Rosenblatt and Jia teaches the apparatus of claim 27, however,
The combination of Rosenblatt and Jia does not explicitly teach that the instructions to identify the usage amount for each antenna of the one or more antennas are executable by the processor to cause the apparatus to: calculate a respective percentage of time that each antenna of the one or more antennas is used, wherein signaling the indication associated with the detected signal blockage is based at least in part on a percentage of time for at least one antenna of the one or more antennas satisfying a threshold.
In analogous art, Li provides for instructions to identify the usage amount for each antenna of the one or more antennas are executable by the processor to cause the apparatus to: calculate a respective percentage of time that each antenna of the one or more antennas is used [The start time for a usage is obtained based on the time point it starts to run, see Para 181-183 of Li], wherein signaling the indication associated with the detected signal blockage is based at least in part on a percentage of time for at least one antenna of the one or more antennas satisfying a threshold [The priority order is determined according to the order of the start time, see Para 181-183 of Li].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Rosenblatt such that the instructions to identify the usage amount for each antenna of the one or more antennas are executable by the processor to cause the apparatus to: calculate a respective percentage of time that each antenna of the one or more .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2009/0096683 by Rosenblatt et al. in view of U.S. PG Pub. No. 2019/0288755 by Li.
As to Claim 15, Rosenblatt teaches the method of claim 1, however, 
Rosenblatt does not explicitly teach the method further comprising determining a type of communications by the UE, wherein signaling the indication associated with the detected signal blockage is based at least in part on the determined type of communications.
In analogous art, Li provides for determining a type of communications by the UE, wherein signaling the indication associated with the detected signal blockage is based at least in part on the determined type of communications [WIFI communication module, the data access module, and the GPS positioning module are used, hence different types of communications, see Para 174 of Li].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Rosenblatt to include determining a type of communications by the UE, wherein signaling the indication associated with the detected signal blockage is based at least in part on the determined type of communications, as taught by Li, in order to improve antenna performance in wireless communication devices by an adaptive antenna switching system [see Para 2-4 of Li].
Claim 16, the combination of Rosenblatt and Li teaches the method of claim 15, wherein the type of communications comprises high-priority communications, low-latency communications, or a combination thereof [The priority order for the front-end modules used at the same time is pre-set as: call module>WIFI communication module>data access module>GPS positioning module, hence call having a high priority and GPS positioning having a low priority, see Para 74 of Li].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2009/0096683 by Rosenblatt et al. in view of U.S. PG Pub. No. 2014/0357313 by Mercer et al.
As to Claim 13, Rosenblatt teaches the method of claim 1, however, 
Rosenblatt does not explicitly teach the method further comprises determining a frequency of reducing a transmission power for the one or more antennas, wherein signaling the indication associated with the detected signal blockage is based at least in part on the determined frequency satisfying a threshold.
In analogous art, Mercer provides for determining a frequency of reducing a transmission power for the one or more antennas, wherein signaling the indication associated with the detected signal blockage is based at least in part on the determined frequency satisfying a threshold [RF transmit power is reduced for one or more antennas when the transmit power is above a defined threshold, see Para 53 and 60].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Rosenblatt to include determining a frequency of reducing a transmission power for the one or more antennas, wherein signaling the indication associated .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2009/0096683 by Rosenblatt et al. in view of U.S. PG Pub. No. 2014/0357313 by Mercer et al. and further view of U.S. PG Pub. No. 2017/0005707 by Islam et al.
As to Claim 14, the combination of Rosenblatt and Mercer teaches the method of claim 13, however,
The combination of Rosenblatt and Mercer does not explicitly teach that the transmission power is reduced based at least in part on a proximity of tissue to the one or more antennas.
In analogous art, Islam provides for a method that the transmission power is reduced based at least in part on a proximity of tissue to the one or more antennas [Antenna elements that are covered are switched to passive, hence reducing their power, see Para 22 and Para 20 of Islam].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Rosenblatt such that the transmission power is reduced based at least in part on a proximity of tissue to the one or more antennas, as taught by Islam, in order to improve the quality of communication between wireless communication devices by enhancing the gain of the antenna arrays [see Para 3-4 of Islam].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2009/0096683 by Rosenblatt et al. in view of U.S. PG Pub. No. 2015/0280884 by Choi et al.
As to Claim 18, Rosenblatt teaches the method of claim 1, however,
Rosenblatt does not explicitly teach the method further comprising determining a type of signal blockage affecting the one or more antennas, wherein the indication associated with the detected signal blockage is based at least in part on the type of signal blockage.
In analogous art, Choi provides for a method for determining a type of signal blockage affecting the one or more antennas, wherein the indication associated with the detected signal blockage is based at least in part on the type of signal blockage [The indication indicates whether the antenna elements are blocked with the horizontal orientation priority or whether the antenna elements are blocked with the vertical orientation priority, hence the type of blockage, see Para 120 of Choi].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Rosenblatt to include determining a type of signal blockage affecting the one or more antennas, wherein the indication associated with the detected signal blockage is based at least in part on the type of signal blockage, as taught by Choi, in order to improve communication performance in communications systems [see Para 5-6 of Choi].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2009/0096683 by Rosenblatt et al. in view of U.S. PG Pub. No. 2013/0064151 by Mujtaba et al.
As to Claim 19, Rosenblatt teaches the method of claim 1, however,

In analogous art, Choi provides for a method for receiving downlink signaling at the one or more antennas of the UE [Measurements of received downlink signal strength, see Para 27 of Mujtaba], wherein detecting the signal blockage is based at least in part on the received downlink signaling [Measurements of received downlink signal strength are used by the mobile wireless device to select among the plurality of antennas and when to use one or multiple antennas when obstructions block signals and affect the signal quality, see Para 27 of Mujtaba].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Rosenblatt to include receiving downlink signaling at the one or more antennas of the UE, wherein detecting the signal blockage alternatively is based at least in part on the received downlink signaling, as taught by Choi, in order to improve communication performance in communications systems [see Para 5-6 of Choi].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166. The examiner can normally be reached Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARYAM . SOLTANZADEH
Examiner
Art Unit 2646



/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646